Citation Nr: 1813646	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-22 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to a service-connected bilateral foot disability.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected bilateral foot disability.

3.  Entitlement to service connection for left shoulder disability, to include as secondary to a service-connected bilateral foot disability.

4.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to April 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In August 2015 the Veteran had a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record. 


FINDINGS OF FACT

1.  The Veteran's back disability was caused by a service-connected bilateral foot disability.

2.  The Veteran's cervical spine disability was caused by a service-connected bilateral foot disability.

3.  The Veteran's left shoulder disability was caused by a service-connected bilateral foot disability.

4.  The Veteran's right shoulder disability was caused by a service-connected bilateral foot disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for a cervical spine disability are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for service connection for a left shoulder disability are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for service connection for a right shoulder disability are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

A disability that is proximately due to or the result of a service connected disability shall be service-connected.  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In that instance, the Veteran is compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016);  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that a back disability, a cervical spine disability, and bilateral shoulder disabilities have developed and grown progressively worse over the years as a result of a service-connected bilateral foot disability.  

In a July 2008 VA examination, the examiner opined that the back disability was not related to a service-connected bilateral foot disability.  The rationale provided was that based on the Veteran's description of the condition and the physical examination, the foot condition did not contribute, "significantly," to the current spine condition.  The examiner added that the claimed conditions were most likely the result of advanced age and genetic predisposition.  The examiner concluded by stating that it was thought that, "the apparent intervertebral spine condition would likely present regardless of the foot condition."

In an April 2012 private treatment letter by N.H., D.C., the private examiner opined, after reviewing all records and examining the Veteran, that the Veteran's back and cervical spine disabilities were more likely than not the result of the service-connected bilateral foot disability.  The rationale provided was that the change in gait and biomechanics resulting from the bilateral foot disability caused "undue stress and abnormal mechanical wear and tear thru the knees, hips, and pelvis up the spine from the lumbar to the thoracic to the cervical areas."  The private examiner further explained that the result of "carrying your posture wrong" on a daily basis caused discs to wear out and placed pressure on the spinal nerves.

In a November 2012 VA examination to resolve the conflicting findings of private examiner and the July 2008 VA examiner, the VA examiner opined that the Veteran more likely than not had diffused osteoarthritis for which the specific causes were unknown.  The examiner emphasized that the 2012 private opinion did not take into account the diffuse degenerative arthritis.  In review of the private opinion, the examiner noted that the Veteran had arthritis of the hands, wrist, shoulders, and spine, and as a result, the theory that his arthritis was due to the feet failed to explain arthritis in others areas.  The examiner stated that the suggested chain of events from the private examiner was not supported by x-ray studies.  More specifically, the examiner noted that the 2012 x-rays showed a normal right ankle and minimal degenerative change in the bilateral knees.

In a February 2013 private treatment letter, N.H., D.C., opined that the Veteran's bilateral shoulder disabilities were also the result of a service-connected bilateral foot disability.  The examiner provided the same rationale that was stated in the April 2012 private treatment letter.

At the August 2015 hearing, the Veteran testified that he developed a limp as a result of a bilateral foot disability that became progressively worse.  The Veteran stated that he started to experience problems throughout his back, neck, and shoulders following the bilateral foot disability.  The Veteran also alleged that the November 2012 VA examination was not conducted in person, and as a result the examiner was not able to directly address his contentions.

The Board acknowledges that in September 2015, the private examiner submitted a letter identical to the February 2013 letter restating the opinion that the claimed conditions are the result of the Veteran's service-connected bilateral foot disability.

The July 2008 VA examiner returned a negative opinion, but merely stated that the spine disabilities would have occurred regardless of the foot disability.  That finding does not rule out any impact the service-connected bilateral foot disability may or may not have had on the claimed disabilities.  In the November 2012 VA examination, the examiner gave a negative opinion, while providing all the possible contributing factors to the Veteran's back, cervical spine, and bilateral shoulder disabilities.  The Board observes that the examination did not provide a definite etiology for the claimed disabilities.  The Board also observes that the examiner relied on X-rays of the ankle that returned normal in 2012.  However the Veteran was service connected for a bilateral foot disability in January 2009 and bilateral ankle disabilities in February 2012.  The July 2008 VA examination and the November 2012 VA examination did not address aggravation of the claimed disabilities by the service-connected bilateral foot disability.  Therefore, the Board finds that the VA examinations are of less probative value.

The Veteran contends that the claimed disability began after being diagnosed with a bilateral foot disability.  The Veteran has provided credible statements regarding cause and symptoms at every examination.  Based on the lessened probative value given to the July 2008 and November 2012 VA examinations, the Board finds that the evidence for and against the claims is at least in equipoise, as the private examiner provided a positive opinion.  The Veteran also provided a private medical statement that related the back, neck, and shoulder disabilities to not only the service-connected foot disabilities, but also the service-connected knee disabilities, and the resulting altered gait and postural shift.  That examiner provided a plausible rationale to connected the back, neck, and shoulder disabilities to the service-connected bilateral feet and bilateral knee disabilities.

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a back disability, cervical spine disability, and bilateral shoulder disability, due to a bilateral foot disability, have been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).



ORDER

Entitlement to service connection for a back disability, secondary to a service-connected bilateral foot disability, is granted.

Entitlement to service connection for a cervical spine disability, secondary to a service-connected bilateral foot disability, is granted.

Entitlement to service connection for left shoulder disability, secondary to a service-connected bilateral foot disability, is granted.

Entitlement to service connection for a right shoulder disability, secondary to a service-connected bilateral foot disability, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


